Citation Nr: 1426043	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  09-26 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a chronic lumbar strain and minimal degenerative joint disease of the lumbar spine, rated 10 percent disabling prior to September 15, 2011 and 40 percent disabling since that date.

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to June 1994.  She received the Army Commendation Medal. 

These matters come before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted an increased (10 percent) rating for a chronic lumbar strain and minimal degenerative joint disease of the lumbar spine, effective from September 12, 2007.

The Veteran testified before the undersigned at a March 2011 hearing at the RO (Travel Board hearing) and a transcript of that hearing has been associated with her claims folder. 

In August 2011, the Board remanded the increased rating issue listed above for further development.

In March 2012, the Appeals Management Center (AMC) granted an increased (40 percent) rating for the service-connected low back disability, effective from September 15, 2011.  

The AMC also granted service connection for bilateral radiculopathy of the lower extremities and assigned separate initial 10 percent disability ratings, both effective from September 23, 2010.  These determinations are also on appeal as part of the appeal for an increased rating for the service-connected low back disability.

In addition to the paper claims file, there are Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims files associated with the Veteran's claims.  The documents in these files have been reviewed and considered as part of this appeal.
 
The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to September 15, 2011, the Veteran's chronic lumbar strain and minimal degenerative joint disease of the lumbar spine was manifested by back pain, tenderness, stiffness, popping, and cracking, muscle spasms and cramps, guarding, an impaired gait, and increased lumbar lordosis; forward flexion was to between 70 and 75 degrees with pain beginning between 50 and 60 degrees, extension was to between 20 and 25 degrees with pain beginning between 15 and 20 degrees, and right and left lateral flexion and rotation were all to 30 degrees with pain beginning between 25 and 30 degrees; there was no spinal ankylosis or incapacitating episodes due to intervertebral disc syndrome; there were credible reports of severe flare ups of back pain which occurred several times each month, required bedrest, prevented the Veteran from working and performing daily activities, and resulted in additional limitation of spinal motion (reported as being an additional 80 percent limitation of motion).

2.  Since September 15, 2011, the Veteran's chronic lumbar strain and minimal degenerative joint disease of the lumbar spine has been manifested by back pain, stiffness, and tenderness, fatigue, muscle spasms and tightness, an impaired gait, and painful and limited motion of the thoracolumbar spine; there is no spinal ankylosis or incapacitating episodes due to intervertebral disc syndrome.

3.  The Veteran's lumbar radiculopathy of the right lower extremity has been manifested by no more than mild sciatic neuritis for the entire claim period.

4.  The Veteran's lumbar radiculopathy of the left lower extremity has been manifested by no more than mild sciatic neuritis for the entire claim period.
CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for a chronic lumbar strain and minimal degenerative joint disease of the lumbar spine, for the entire claim period prior to September 15, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5242 (2013).

2.  The criteria for a rating in excess of 40 percent for a chronic lumbar strain and minimal degenerative joint disease of the lumbar spine, since September 15, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.71a, Diagnostic Codes (DC) 5003, 5242, 5243 (2013).

3.  The criteria for a separate initial 10 percent rating for right lower extremity radiculopathy, for the entire claim period prior to September 23, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.123, 4.124, 4.124a, Diagnostic Code (DC) 8520 (2013).

4.  The criteria for a separate initial 10 percent rating for left lower extremity radiculopathy, for the entire claim period prior to September 23, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.123, 4.124, 4.124a, Diagnostic Code (DC) 8520.

5.  The criteria for initial ratings higher than 10 percent for right or left lower extremity radiculopathy, since September 23, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.123, 4.124, 4.124a, Diagnostic Code (DC) 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in her possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman, 19 Vet. App. at 473.

In a pre-adjudication letter dated in October 2007, the RO notified the Veteran of the evidence needed to substantiate her claim for an increased rating for a chronic lumbar strain and minimal degenerative joint disease of the lumbar spine.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist her in obtaining and the evidence it was expected that she would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's veteran status has been substantiated.  She was notified of all other elements of the Dingess requirements, including the disability rating and effective date elements of her claim, in the October 2007 letter.

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Additionally, the Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.

Furthermore, the Court directed that as with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.

The October 2007 letter told the Veteran that evidence of worsening could substantiate the increased rating claim.  She was notified in the letter that medical or lay evidence could be submitted to substantiate her increased rating claim and was provided with specific examples.  The letter also stated that the Veteran could submit letters from individuals who could describe the manner in which her disability had worsened.  

The October 2007 letter also explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign a rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the condition, their severity and duration, and their impact upon employment.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2013) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the Veteran's March 2011 hearing, the undersigned identified the issues on appeal at that time (including entitlement to an increased rating for the service-connected low back disability), asked the Veteran about the impact of her disabilities on her employability, and asked her about the treatment received for the service-connected low back disability to ensure that all relevant treatment records had been obtained.  Also, the Veteran provided testimony as to the symptoms of her low back disability and the treatment received for the disability.  Thus, she has demonstrated actual knowledge of the ability to identify and submit additional relevant evidence.  Moreover, the Board subsequently remanded the Veteran's increased rating claim to obtain additional evidence (i.e. VA treatment records and a VA examination to assess the severity of the service-connected low back disability) suggested by the hearing testimony.  The duties imposed by Bryant were thereby met.

VA obtained the Veteran's service treatment records, pertinent service personnel records, and all of the identified relevant post-service VA treatment records and private medical records.  In addition, the Veteran was afforded VA examinations to assess the severity of her service-connected low back disability.

In its August 2011 remand, the Board instructed the AOJ to, among other things:  obtain all relevant treatment records from the VA Medical Center in Tampa, Florida (VAMC Tampa) dated since January 2010 and schedule the Veteran for a VA examination to assess the severity of her service-connected low back disability.
As explained above, all relevant post-service VA treatment records have been obtained and associated with the record (including records from VAMC Tampa dated since January 2010).  Also, VA examinations were conducted in September 2011 and December 2012 to assess the severity of the Veteran's service-connected low back disability.  Although the most recent VA examination took place in 2012, the Veteran has not reported any change in her disability since that time, and the record does not otherwise suggest any changes.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time does not trigger need for a new VA examination, absent evidence of a change in the disability).  Thus, a new VA examination for the service-connected low back disability need not be conducted. 

Accordingly, the AOJ substantially complied with all of the Board's pertinent August 2011 remand instructions and VA has no further duty to obtain any additional records or conduct additional examinations with respect to the claim being decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.
In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's chronic lumbar strain and minimal degenerative joint disease of the lumbar spine is currently rated under 38 C.F.R. § 4.71a, DC 5242 as degenerative arthritis of the spine.  Degenerative arthritis of the spine is rated under the same diagnostic criteria as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5242.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003.

Limitation of spinal motion is evaluated under the General Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, DC 5242.  Under the general rating formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply: a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, combined range of motion of the entire thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Also, a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for ankylosis of the entire spine.  Id.

Note 2 provides that the combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.

In this case, statements from VA medical professionals dated from September to December 2007, the Veteran's September 2007 claim, and VA treatment records dated in January and February 2008 indicate that she experienced constant back pain and limitation of spinal motion.  She received physical therapy for her back problems and her duties at work were temporarily limited due to her symptoms.  For instance, she was restricted from lifting, pushing, and bending because such activities aggravated her symptoms.  An examination revealed some tenderness in the lower lumbosacral spine, but straight leg raise testing was negative, the ranges of motion of the lumbosacral spine were normal, and the Veteran was able to walk without assistance.

During a June 2008 VA examination the Veteran reported that she experienced increasing pain in the lower lumbar area which occasionally radiated down her legs to the knees for 10 to 15 minutes at a time, but did not follow any dermatomal distribution.  The pain occurred constantly and on a daily basis, was 3-4/10 in intensity, was sharp in nature, occurred while standing for 10 to 15 minutes, and was alleviated by medications and continued movement.  She also reported a history of numbness, paresthesias, decreased motion, and spasms.  Severe flare ups of back symptoms occurred 3 to 4 times per month, lasted for 2 to 3 days at a time, and were alleviated by bedrest, staying home from work, limitations of routine activities, medication use, and a heating pad.  Although she had received physical therapy for her back symptoms, there was only a fair response to the treatment.  

Also, there was no history of any hospitalizations or surgery, trauma to the spine, neoplasms, urinary or bowel symptoms, leg or foot weakness, falls, unsteadiness, or dizziness.  The Veteran did not use any assistive devices, she was not limited in her ability to walk, and she had not experienced any incapacitating episodes of lumbar pain during the previous year where she was placed on bedrest by a primary care provider.  She was employed on a full time basis with the Postal Service and she had lost 5 weeks of work during the previous year due to back pain.

Examination of the thoracolumbar spine revealed pain with motion and tenderness bilaterally, but the tenderness was not severe enough to be responsible for an abnormal gait or abnormal spinal contour.  There were no muscle spasms, atrophy, guarding, or weakness, the Veteran's head position and gait type were both normal, there was symmetry in appearance, and there were no abnormal spinal curvatures.  Motor strength in the lower extremities was normal (5/5) bilaterally, muscle tone was normal, sensation in the lower extremities was normal (2/2) bilaterally, knee and ankle jerks were normal (2+) bilaterally, plantar (Babinski) testing was normal bilaterally, and there was no thoracolumbar spine ankylosis.

The ranges of motion of the thoracolumbar spine were recorded as being flexion to 75 degrees with pain beginning at 60 degrees, extension to 25 degrees with pain beginning at 15 degrees, and right and left lateral flexion and rotation all to 30 degrees with pain beginning at 25 degrees.  There was pain after repetitive use, but there was no additional loss of motion on repetitive use of the spine.  Resisted isometric movement was normal.  The Veteran was diagnosed as having a chronic lumbar strain and minimal degenerative joint disease of the lumbosacral spine.  This disability had significant effects on her occupation in that it caused increased absenteeism, decreased mobility, problems with lifting and carrying, and pain.  Also, there were mild to moderate effects on some activities of daily living.

VA treatment records dated from October 2009 to August 2011, a September 2008 examination report from Katrina Kemp, PA-C, a September 2010 VA Gulf War examination report, and the Veteran's testimony during the March 2011 hearing include reports of back pain, tenderness, stiffness, popping, and cracking, limitation of spinal motion, muscle cramps in the back and thighs, and occasional foot and leg numbness, weakness, and paresthesias.  The pain occurred constantly on a daily basis, was stabbing in nature, was moderate to severe in intensity, radiated to both legs, was aggravated by increased activity, cold, and stress, and was alleviated by medication use.  Severe flare ups of back symptoms occurred every 2 to 3 weeks and lasted for 1 to 2 days at a time.  The Veteran reported during the September 2010 VA examination that there was 80 percent additional limitation of motion during such flare ups.  She used a back brace, but did not use any assistive devices for ambulation.  Also, she reported during the March 2011 hearing that she had received doctor-prescribed bed rest while she was working, but that she had not worked during the previous year.  Nevertheless, she had spent many days confined to bed during the previous year and her back symptoms impaired her ability to perform activities of daily living.

Examinations revealed that the Veteran had a mildly antalgic and slow gait and that there was tenderness along the entire spine (which was worse in the lower spine), moderate trapezial and perilumbar muscle spasms bilaterally, guarding, and increased lumbar lordosis.  However, there was no spinal ankylosis, scoliosis, or kyphosis, straight leg raise testing was negative, and there were no vertebral body fractures.

The ranges of motion of the lumbar spine were recorded during the September 2010 VA examination as being flexion to 70 degrees with pain beginning at 50 degrees, extension to 20 degrees with pain at the end point of motion, and left and right lateral flexion and rotation all to 30 degrees with pain at the end points of motion.  Neurologic examinations revealed that lower extremity reflexes were normal (2+) bilaterally, motor strength associated with hip and knee extension, ankle dorsiflexion and plantar flexion, and great toe extension was normal (5/5) bilaterally, muscle tone was normal, and there was no muscle atrophy.  However, muscle strength associated with hip and knee flexion was somewhat impaired (4/5).  The physician who conducted the September 2010 VA examination explained that the decreased motor function was secondary to pain and decreased effort (guarding).  A diagnosis of spondylolisthesis of the lumbar spine with bilateral lower extremity radiculopathy was provided.

The report of a VA examination dated on September 15, 2011 indicates that the Veteran reported progressively worsening low back pain which occurred constantly on a daily basis, was sharp and shooting in nature, was moderate in severity, was aggravated by standing, was alleviated by lying down, and radiated down both lower extremities (the right more than the left).  Moderate flare ups of back pain occurred on a weekly basis, lasted for "hours" at a time, were precipitated by lifting and long walking, and were alleviated with bed rest.

The Veteran also reported that she experienced fatigue, stiffness, muscle spasms, numbness, paresthesias, and unsteadiness.  The physician who conducted the examination indicated that the numbness and paresthesias in the Veteran's legs and feet were not related to degenerative arthritis of the spine, but there was no further explanation or reasoning provided for this opinion.  There was no history of any urinary or bowel problems or weakness.  The Veteran indicated that she experienced incapacitating episodes of back symptoms during the previous 12 months in that her back hurt all of the time and there were nearly daily flare ups which required bed rest.  However, the examiner later specified that there were no incapacitating episodes due to intervertebral disc syndrome.  The Veteran did not use any assistive devices and was able to walk 1/4 mile.

Examination revealed that the Veteran had a slightly unsteady gait and that there were muscle spasms and tenderness bilaterally, but that her posture and head position were normal and that there was symmetry in appearance.  Also, there was no atrophy, guarding, pain with motion, weakness, abnormal spinal curvatures,  or ankylosis of the thoracolumbar spine.  The muscle spasms and tenderness were not severe enough to be responsible for an abnormal gait or abnormal spinal contour.  The ranges of motion of the thoracolumbar spine were recorded as being flexion to 20 degrees, extension to 10 degrees, left and right lateral flexion both to 15 degrees, and left and right lateral rotation both to 20 degrees.  There was objective evidence of pain on active motion and following repetitive motion, but there were no additional limitations after three repetitions of the ranges of spinal motion.

A neurologic examination revealed that lower extremity reflexes were normal (2+) bilaterally.  There were variable decreases in vibration sense and sensation to pain/pinprick and light touch in both lower extremities as well as dysesthesias bilaterally, but the nerves affected were non-spinal and non-peripheral.  Muscle strength in the lower extremities was normal (5/5) bilaterally, muscle tone was normal, and there was no muscle atrophy.  The Veteran was diagnosed as having degenerative arthritis of the spine.  This disability negatively impacted her ability to work and perform activities of daily living.

The examiner who conducted the September 2011 VA examination concluded that the Veteran's low back disability had progressed and was possibly part of her service-connected fibromyalgia.  The fibromyalgia resulted in generalized pain in multiple areas, including the back.  There was no specific evidence of intervertebral disc compression of a nerve root.  Worsening of the Veteran's back disability was evident, there was tenderness to palpation of the paraspinal muscles, and she had stopped working due to increased pain with standing.  She experienced almost constant back pain and flare ups occurred on a nearly daily basis which required bed rest for relief.

A March 2012 VA ambulatory care pain clinic note, an April 2012 statement from the Veteran, a December 2012 VA examination report, and a March 2013 VA ambulatory care pain clinic evaluation note include reports of chronic daily back pain and stiffness which was aggravated by prolonged sitting and standing and was alleviated by stretching, rest, hot showers, and swimming in warm water.  The Veteran also experienced sacral numbness with prolonged sitting, but such numbness was improved by using a back brace.  There were no reported flare ups of back symptoms.  

Examinations revealed back tenderness and occasional muscle tightness.  The ranges of motion of the thoracolumbar spine were recorded as being flexion to 70 degrees with objective evidence of painful motion beginning at the endpoint of motion, extension to 30 degrees or greater with objective evidence of painful motion beginning at the endpoint of motion, and right and left lateral flexion and rotation all to 30 degrees or greater with no objective evidence of painful motion.  The ranges of motion remained the same following 3 repetitions of motion and there was no additional limitation in the ranges of motion following repetitive motion.  There was functional loss and/or functional impairment of the thoracolumbar spine in terms of less movement than normal and pain on movement, but there was no weakened movement, excess fatigability, incoordination, or any other functional impairment.  The Veteran experienced guarding or muscle spasm of the thoracolumbar spine, but such symptoms did not result in an abnormal gait or an abnormal spinal contour.

Moreover, lower extremity deep tendon reflexes were normal (2+) and equal bilaterally, muscle strength was normal (5/5) bilaterally, there was no muscle atrophy, straight leg raise testing was negative bilaterally, and the Veteran was able to walk on her heels and toes.  There was no evidence of any radiculopathy and the Veteran did not exhibit any neurologic abnormalities or findings related to the thoracolumbar spine.  The Veteran did not have intervertebral disc syndrome of the thoracolumbar spine and she did not use any assistive devices.  Diagnoses of a chronic lumbar strain and degenerative joint disease were provided.

I. Orthopedic Impairment

The above evidence reflects that prior to September 15, 2011, the Veteran's low back disability was manifested by pain, tenderness, muscle spasms, stiffness, popping, cracking, increased lumbar lordosis, and an abnormal gait.  She was able to perform forward flexion of the spine to 75 degrees during the June 2008 VA examination and to 70 degrees during the September 2010 VA examination.  While these ranges of motion are contemplated by the criteria for a 10 percent rating under DC 5242, pain began at 60 degrees and 50 degrees of flexion during the June 2008 and September 2010 examinations, respectively.  Also, the Veteran reported during both of these examinations that she experienced severe flare ups of back symptoms every 2 to 3 weeks/3 to 4 times per month which lasted for 1 to 3 days at a time.  During these flare ups, she remained in bed, was limited in her ability to perform daily activities, and was unable to attend work.  For example, she reported during the June 2008 VA examination that she had lost 5 weeks of work during the previous year due to back pain.  Also, she indicated during the September 2010 VA examination that there was 80 percent additional limitation of motion during flare ups.

Despite the fact that the June 2008 examiner indicated that there was no additional loss of spinal motion on repetitive use of the spine, the examiners who conducted the June 2008 and September 2010 VA examinations did not explicitly address the Veteran's lay statements concerning her limitations during flare ups or whether there was any additional functional loss or impairment due to pain, weakened movement, excess fatigability, incoordination, or flare ups.  Cf. Mitchell, 25 Vet. App. at 43-4.  The Veteran is competent to report the symptoms of her back disability and the extent of her impairment during flare ups of back symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Although there is no contemporaneous medical evidence of back symptoms during flare ups, there is no affirmative evidence to explicitly contradict the Veteran's reports and these reports are not inconsistent with the evidence of record.  Thus, the Board finds that the Veteran's reports of functional impairment due to flare ups of back symptoms are credible.  

In light of the extent of the reported back symptoms during flare ups, the fact that pain began at 60 degrees or less of spinal flexion during the June 2008 and September 2010 VA examinations, and the fact that neither of these examination reports specifically address the extent of any functional impairment due to pain, flare ups, or any other factors and resolving reasonable doubt in the Veteran's favor, the Board finds that the symptoms of her service-connected low back disability more closely approximate the criteria for a 20 percent rating under DC 5242 during the entire claim period prior to September 15, 2011.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4,59, 4.71a, DC 5242. 

A rating in excess of 20 percent under DC 5242 is not warranted at any time prior to September 15, 2011 because the Veteran was able to perform forward flexion well in excess of 30 degrees during the June 2008 and September 2010 VA examinations (even considering pain) and there was no showing of ankylosis during this period.  The absence of ankylosis was specifically noted during these examinations.

As for the period since September 15, 2011, the Veteran is currently in receipt of the maximum schedular rating for limitation of spinal motion under DC 5242.  As she is already in receipt of the maximum schedular rating based on limitation of spinal motion during this period, the regulations pertaining to functional impairment (38 C.F.R. §§ 4.40, 4.45, 4.59) are not for application during this period.  See Johnston, 10 Vet. App. at 85.

A rating in excess of 40 percent under DC 5242 requires a finding of ankylosis.  Ankylosis is defined in general as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing Dorland's Illustrated Medical Dictionary (28TH Ed. 1994) at 86).

The rating criteria provide that for VA compensation purposes, unfavorable ankylosis is a condition in which the thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2013).  

There is no evidence of the Veteran's spine being fixed in position or ankylosed, and the absence of ankylosis was specifically noted during the September 2011 VA examination.  Since the Veteran retains the ability to move her spine, albeit a somewhat limited ability, a rating for ankylosis is not warranted.  Thus, regardless of the severity of the Veteran's limitation of spinal motion or other orthopedic manifestations during the period since September 15, 2011, a rating in excess of 40 percent under DC 5242 is not warranted at any time during this period due to the absence of any spinal ankylosis.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DC 5242.   

The Board acknowledges that the Veteran has reported the need for best rest on various occasions during the claim period.  For example, she reported during the September 2011 VA examination that she had experienced incapacitating episodes of back symptoms during the previous 12 months in that her back hurt all of the time and that there were nearly daily flare ups which required bed rest. 

The Veteran is certainly competent to report the presence and duration of incapacitating episodes.  However, she has not been diagnosed as having intervertebral disc syndrome,  the September 2011 examiner specified that there were no incapacitating episodes due to intervertebral disc syndrome, the majority of the reported bed rest does not actually constitute physician prescribed bed rest, and there is no clinical evidence of any physician prescribed bed rest.  While the Veteran did indicate during the March 2011 hearing that she had received doctor-prescribed bed rest while she was working (she had not worked during the previous year), she did not specify the duration of any such bed rest and this information is not otherwise indicated among the evidence of record.  Hence, there is no adequate evidence of any "incapacitating episodes" as defined by VA and a higher rating under 38 C.F.R. § 4.71a, DC 5243 based on incapacitating episodes of intervertebral disc syndrome is not warranted at any time during the claim period.  38 C.F.R. § 4.71a, DC 5243, Note (1) (2013).

II. Neurologic Impairment

There is evidence of a neurologic impairment of the lower extremities associated with the Veteran's service-connected low back disability.  Paralysis of the sciatic nerve is rated as follows: a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis resulting in the foot dangling and dropping, no possible active movement of muscles below the knee, and weakened or (very rarely) lost flexion of the knee.  38 C.F.R. § 4.124a, DC 8520.

The rating schedule provides guidance for rating neurologic disabilities.  With regard to rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.

The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

In this case, the Veteran has reported throughout the entire claim period that she has experienced back pain which radiates to both lower extremities.  Also, she has occasionally reported lower extremity numbness, paresthesias, and weakness.  Examinations have occasionally revealed impaired muscle strength and sensation in the lower extremities and the examiner who conducted the September 2010 VA examination diagnosed the Veteran as having bilateral lower extremity radiculopathy.

The Veteran is competent to report neurologic symptoms associated with her service-connected low back disability, such as radiating back pain in the lower extremities.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337. Furthermore, there is nothing to explicitly contradict her reports, they are not inconsistent with the evidence of record, and examinations have occasionally revealed neurologic abnormalities in both lower extremities throughout the claim period.  Therefore, her reports of bilateral lower extremity neurologic symptoms are credible.

In light of the Veteran's reports of radiating lower back pain and the occasional findings of only mild impairment of lower extremity muscle strength and sensation, the Board finds that there has been at most mild neurologic disability involving both lower extremities during the entire claim period.  Resolving reasonable doubt in the Veteran's favor, separate 10 percent ratings for mild incomplete paralysis of the sciatic nerve in both lower extremities under DC 8520 is warranted during the entire claim period prior to September 23, 2010.  Ratings in excess of 10 percent are not warranted at any time during the claim period in light of the evidence of at most mild neurologic impairment of the lower extremities.  See 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.124a, DC 8520.

III. Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

There is no allegation or evidence of exceptional factors in this appeal with regard to the Veteran's service-connected low back disability.  The above described orthopedic and neurologic symptoms associated with this disability are all contemplated by the rating criteria as set forth above.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a 20 percent rating for a chronic lumbar strain and minimal degenerative joint disease of the lumbar spine, prior to September 15, 2011, is granted.

Entitlement to a rating in excess of 40 percent for a chronic lumbar strain and minimal degenerative joint disease of the lumbar spine, since September 15, 2011, is denied.

Entitlement to a separate initial 10 percent rating for lumbar radiculopathy of the right lower extremity, prior to September 23, 2010, is granted.

Entitlement to a separate initial 10 percent rating for lumbar radiculopathy of the left lower extremity, prior to September 23, 2010, is granted.

Entitlement to initial ratings higher than 10 percent for lumbar radiculopathy of the right or left lower extremities is denied.


REMAND

The Court has held that entitlement to a TDIU may be an element of a claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

In this case, the Veteran reported during the March 2011 hearing that she had been unemployed since 2009 and she has indicated that her service-connected low back disability and fibromyalgia have contributed to her inability to work.  A formal claim for a TDIU (VA Form 21-8940) was submitted in November 2010 on which the Veteran reported that she had last worked in August 2010 and that chronic back pain and fibromyalgia prevented her from securing or following any substantially gainful occupation.  Thus, given the evidence of a medical disability, the claim for the highest rating possible, and evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice.

A December 2012 VA general medical examination report includes an opinion that the Veteran's chronic lumbar disability and fibromyalgia should not prevent her from having a light duty, sedentary occupation.  There was no further explanation or reasoning provided for this opinion.

The December 2012 opinion is insufficient because it is not accompanied by any specific explanation or rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Also, the opinion did not address the impact, if any, of the Veteran's service-connected left leg disability on her employability.  Thus, a remand is necessary to obtain a new opinion as to the impact of all the Veteran's service-connected disabilities on her employability.

Moreover, the Veteran's percentage ratings do not currently meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) (2013) until September 15, 2011.  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001).

Also, the Veteran raised a claim of service connection for a psychiatric disability (to include as secondary to service-connected disabilities) in a December 2009 statement.  This claim has not yet been adjudicated and is inextricably intertwined with the claim for a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall implement the Board's decision with respect to the grant of a 20 percent rating for the service-connected low back disability prior to September 15, 2011 and the grant of separate 10 percent ratings for lumbar radiculopathy of the right and left lower extremities prior to September 23, 2010.

2.  Adjudicate the claim of service connection for a psychiatric disability (to include as secondary to service-connected disabilities).  This issue shall not be certified to the Board unless the Veteran perfects an appeal with a timely notice of disagreement and substantive appeal.

3.  Schedule the Veteran for a VA examination to determine whether her service-connected disabilities prevent her from securing and following employment for which her education and occupational experience would otherwise qualify her.  All indicated tests and studies shall be conducted. 

The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, must be sent to the examiner for review.

The examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (fibromyalgia; chronic lumbar strain and minimal degenerative joint disease of the lumbar spine; radiculopathy of the right and left lower extremities; and a stress fracture at the posterior medial mid tibia of the left leg) would, in combination or individually and without regard to any non service-connected disabilities, be sufficient to preclude her from securing and following substantially gainful employment for which her education and occupational experience would otherwise qualify her?

(b)  Would the above opinion change if a psychiatric disability was considered a service-connected disability?

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, he or she must provide a reason for doing so.

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  The AOJ shall review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

5.  If, after completion of steps 1 through 4 above, the evidence reflects that the Veteran is unemployable due to service-connected disabilities and there is any period between September 2007 and September 15, 2011 that she was unemployed and did not meet the scheduler requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ shall refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during those periods.

6.  If the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


